Exhibit 10.14

 

Compensatory Arrangements for Named Executive Officers

 

The Bank is an “at will” employer and does not provide written employment
agreements to any of its employees. However, employees, including NEOs, receive:
(a) cash compensation (i.e., base salary, and, for exempt employees, “variable”
or “at risk” short-term incentive compensation); (b) retirement-related benefits
(i.e., the Qualified Defined Benefit Plan; the Qualified Defined Contribution
Plan; and the Nonqualified Defined Benefit Portion of the Benefit Equalization
Plan (“DB BEP”)) and (c) health and welfare programs and other benefits. Other
benefits, which are available to all regular employees, include medical, dental,
vision care, life, business travel accident, and short and long term disability
insurance, flexible spending accounts, an employee assistance program,
educational development assistance, voluntary life insurance, long term care
insurance, fitness club reimbursement and severance pay.

 

An additional benefit offered to all officers, age 40 or greater, or who are at
Vice President rank or above, is a physical examination every 18 months.

 

The annual base salaries for the NEOs are as follows (in whole dollars):

 

 

 

2013

 

2012

 

 

 

(1)

 

(2)

 

 

 

 

 

 

 

Alfred A. DelliBovi

 

$

793,952

 

$

763,415

 

Peter S. Leung

 

$

497,895

 

$

483,393

 

Paul B. Héroux

 

$

354,024

 

$

343,713

 

Patrick A. Morgan *

 

—

 

$

353,851

 

John F. Edelen

 

$

356,860

 

$

346,466

 

Kevin M. Neylan

 

$

375,053

 

$

364,129

 

 

--------------------------------------------------------------------------------

(1)         Figures represent salaries approved by our Board of Directors for
the year 2013.

(2)         Figures represent salaries approved by our Board of Directors for
the year 2012.

 

*Patrick Morgan retired from the CFO position on March 30, 2012.

 

The 2013 increases in the base salaries of the NEOs from 2012 were based on
their 2012 performance.

 

A performance-based merit increase program exists for all employees, including
NEOs,  that have a direct impact on base pay. Generally, employees receive merit
increases on an annual basis. Such merit increases are based upon the attainment
of a performance rating of “Outstanding,” “Exceeds Requirements,” or “Meets
Requirements” achieved on individual performance evaluations. Merit guidelines
are determined each year and distributed to managers. These guidelines establish
the maximum merit increase percentage permissible for employee performance
during that year. In November of 2012, the C&HR Committee determined that
merit-related officer base pay increases for 2013 would be 2.5% for officers
rated ‘Meets Requirements’; 3.0% for officers rated ‘Exceeds Requirements’; and
4.0% for officers rated ‘Outstanding’ for their performance in 2012.

 

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K .

 

--------------------------------------------------------------------------------